USCA4 Appeal: 21-7198      Doc: 9         Filed: 12/27/2021      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 21-7198


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        CHUCK PARKER COLLINGTON, a/k/a Chuck Berry Collington,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        R. Bryan Harwell, Chief District Judge. (4:09-cr-00342-RBH-1)


        Submitted: December 21, 2021                                  Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Chuck Parker Collington, Appellant Pro Se. Lauren L. Hummel, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7198         Doc: 9     Filed: 12/27/2021     Pg: 2 of 2




        PER CURIAM:

              Chuck Parker Collington appeals the district court’s order granting his motion for a

        sentence reduction under Section 404 of the First Step Act of 2018, Pub. L. No. 115-

        391, 132 Stat. 5194. On appeal, Collington disputes the court’s decision not to grant an

        even greater reduction. However, we have reviewed the record and discern no reversible

        error. Accordingly, we affirm the district court’s order. We deny Collington’s motion to

        appoint counsel. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2